Exhibit 10.2

 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS AND GRANTORS

 

The undersigned, each of which has guaranteed certain indebtedness of
Geokinetics Holdings USA, Inc., a Delaware corporation (the “Borrower”), under
the Original Credit Agreement referred to in that certain Amended and Restated
Credit Agreement dated as of August 12, 2011 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”, reference to
which is made for the respective meanings of capitalized terms used and not
otherwise defined herein) among the Borrower, Geokinetics Inc., a Delaware
corporation, the Lenders party thereto, and Whitebox Advisors LLC, as Collateral
Agent and Administrative Agent for the Lenders, pursuant to the Guarantee
referred to in the Original Credit Agreement (the “Guarantors”), or has granted
liens on substantially all of its assets to secure such indebtedness pursuant to
the Collateral Documents referred to in the Original Credit Agreement, or both,
each hereby:

 

(a)           acknowledges receipt of the Credit Agreement, which amends and
restates in its entirety the Original Credit Agreement;

 

(b)           consents to the terms and execution and delivery of the Credit
Agreement;

 

(c)           absolutely and unconditionally releases and forever discharges the
Administrative Agent, the Lenders and their respective Affiliates, directors,
officers, employees, counsel, agents, trustees, investment advisors and
attorneys-in-fact from any and all claims, demands or causes of action of any
kind, nature or description, whether arising in law or equity or upon contract
or tort or under any state or federal law or otherwise, which the Borrower or
any of the Guarantors has had, now has or has made claim to have against any
such person or entity for or by reason of any act, omission, matter, cause or
thing whatsoever arising from the beginning of time to and including the date of
this Acknowledgment and Agreement of Guarantors and Grantors and arising from or
relating to the Loans or any of the credit accommodations extended to the
Borrower under either the Original Credit Agreement or the Credit Agreement,
whether such claims, demands and causes of action are matured or unmatured or
known or unknown;

 

(d)           reaffirms its obligations to the Administrative Agent and the
Lenders pursuant to the terms of each Loan Document to which it is a party,
including, as applicable, the Guarantee and each of the Collateral Documents
(and, without limiting the foregoing, confirms that the obligations guarantied
and secured thereby include all Obligations, as defined in the Credit
Agreement); and

 

(e)           acknowledges that the Administrative Agent and the Lenders may
amend, restate, extend, renew or otherwise modify the Credit Agreement and any
indebtedness or agreement of the Borrower, or enter into any agreement or extend
additional or other credit accommodations, without notifying or obtaining the
consent of the Guarantors and without impairing the liability of the Guarantors
under the Guarantee or of any Loan Party under the Collateral Documents for or
in respect of the Borrower’s present and future indebtedness to the Lenders.

 

Each of the undersigned further acknowledges that this Acknowledgment and
Agreement of Guarantors and Grantors merely confirms the terms of each of the
Guarantee and the Collateral Documents, and that, except as expressly provided
in such Loan Document, no such acknowledgment and agreement of the undersigned
is required in connection with any future amendment to or restatement of the
Credit Agreement or any other Loan Document.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Acknowledgment and Agreement
of Guarantors and Grantors to be duly executed as of August 12, 2011.

 

 

 

GEOKINETICS HOLDINGS USA, INC.

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name: Gary L. Pittman

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

GEOKINETICS INC.

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name: Gary L. Pittman

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

ADVANCED SEISMIC TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name: Gary L. Pittman

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

GEOKINETICS ACQUISITION COMPANY

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name: Gary L. Pittman

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

GEOKINETICS MANAGEMENT, INC.

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name: Gary L. Pittman

 

 

Title: Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

GEOKINETICS PROCESSING, INC.

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name: Gary L. Pittman

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

GEOKINETICS SERVICES CORP.

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name: Gary L. Pittman

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

GEOKINETICS USA, INC.

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name: Gary L. Pittman

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

GEOKINETICS INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name: Gary L. Pittman

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

GEOKINETICS INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Gary L. Pittman

 

 

Name: Gary L. Pittman

 

 

Title: Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------